Citation Nr: 0427401	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-11 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1973 to July 1975.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The RO has certified for appeal the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for hepatitis C.  The Board 
notes, however, that in a written statement received in 
January 2002, the veteran expressed disagreement with the 
RO's initial December 2001 denial and requested a statement 
of the case as well as assistance in obtaining 
representation.  In February 2002 the RO again received 
correspondence evidencing the veteran's disagreement and 
desire for a statement of the case.  The RO issued a 
statement of the case in April 2002 and remailed such in June 
2002.  In November 2002, within one year of the RO's 
notification to the veteran of the December 2001 denial, the 
RO received from the veteran a VA Form 21-526 (Veteran's 
Application for Compensation and/or Pension) claiming 
disability for hepatitis C and three other disabilities.  
Notations in the claims file reveal that the RO acknowledged 
that the claim of entitlement to service connection for 
hepatitis C was already on appeal.  Nevertheless, in a rating 
decision dated March 2003 and a statement of the case issued 
in April 2003, the RO treated the issue as new and material.  
The Board finds, however, that the record clearly reflects an 
intent on the part of the veteran to continue pursuit of his 
then-pending appeal, seeking entitlement to service 
connection for hepatitis C, and that his application form, 
received in November 2002, may properly be construed as a 
timely substantive appeal with regard to that claim.  The 
issue has been rephrased accordingly.  

The Board's action in this regard does not prejudice the 
veteran in the disposition of this claim as the RO has 
provided the veteran the law on service connection claims and 
adequate notice and an opportunity to be heard with regard to 
such a claim.  Moreover, the veteran has offered evidence and 
argument in support thereof.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim. 

2.  The record demonstrates chronic intravenous and/or 
intranasal abuse of drugs during and subsequent to active 
service, medically opined to be the likely means of hepatitis 
C transmission.


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty and service 
connection is not warranted.  38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003) provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  Bernard, 4 Vet. App. at 
392-94. 

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  Id. 
at 120-21.

In this case, prior to initially deciding the veteran's 
claim, in a letter dated in June 2001, the RO notified the 
veteran of the evidence needed to substantiate his hepatitis 
claim and of VA's newly-expanded duties to notify and assist.  
The RO indicated that it was developing the veteran's claim 
pursuant to the latter duty and would assist the veteran in 
obtaining and developing all outstanding evidence provided he 
identified the source or sources of that evidence, including 
the name and addresses of all treatment providers and the 
dates of treatment.  The RO requested the veteran to sign the 
enclosed forms authorizing the release of all of his 
treatment records.  The RO indicated that it was required by 
law to make reasonable efforts to assist the veteran, 
including by obtaining medical records, employment records, 
or records from other Federal agencies, but that ultimately, 
it was the veteran's responsibility to ensure the RO's 
receipt of all pertinent evidence.  The RO informed the 
veteran of the evidence it had already requested or obtained 
in support of the veteran's claim and indicated that the 
veteran could accept VA's assistance in obtaining any other 
outstanding evidence or submit such evidence on his own 
initiative. 

As noted, the timing of this VCAA notice reflects compliance 
with Pelegrini II.  The content of this notice, particularly 
when considered in conjunction with the content of other 
documents sent to the veteran during the course of this 
appeal, also reflects compliance with Pelegrini II.  As 
indicated, the above-cited VCAA notice informed the veteran 
that VA would assist the veteran in obtaining all pertinent, 
outstanding evidence, but that in the meantime, the veteran 
should identify such evidence or obtain and submit it to the 
RO in support of his claim.  In addition, in rating decisions 
dated December 2001 and March 2003, and statements of the 
case issued in April 2002 and March 2003, the RO notified the 
veteran of the reasons for which his claim had been denied, 
the evidence it had requested in support of that claim, the 
evidence it had considered in denying the claim, and the 
evidence still needed to substantiate the claim.  The RO also 
informed the veteran of the medically recognized risk factors 
associated with hepatitis C and provided the veteran the 
regulations pertinent to service connection claims, including 
those governing VA's duties to notify and assist.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including VA treatment records.  In addition, the RO 
conducted further medical inquiry in an effort to 
substantiate the veteran's claim.  In October 2003, the RO 
afforded the veteran a VA infectious disease examination, 
during which an examiner discussed the etiology of the 
veteran's hepatitis C.  Such examination was conducted by a 
competent medical professional.  The veteran has not 
identified any additional evidence pertinent to his claim.  

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein, and not the result of the veteran's 
own misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  38 C.F.R. § 3.301(a).  For the purpose of this 
paragraph, drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 
1999), published at 64 Fed. Reg. 52,375 (1999) and VAOPGCPREC 
2-98 (February 10, 1998), published at 63 Fed. Reg. 31,263 
(1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The veteran's service medical record indicate he sought 
treatment for back complaints, for which he was prescribed 
Valium.  In March 1975 the veteran was noted to have needle 
marks on both arms.  His pupils were small and reactive.  He 
denied drug use.  The results of a March 1975 urine/blood 
survey were positive for morphine.  Testing in April was 
again positive for morphine.  The veteran denied the use of 
heroin but admitted to marijuana use.  Service records are 
negative for note of any surgeries, transfusions or other 
exposure to blood products and also negative for a diagnosis 
of hepatitis.

VA outpatient records dated from August 2000 to April 2001 
reflect diagnoses of cocaine dependence and cannabis 
dependence.  In August 2000 the veteran tested positive for 
cocaine but reported using it only occasionally.  Shortly 
before October 2000 the veteran had completed a short-term 
substance abuse program.  He was then admitted to the 
Domiciliary Homeless Program.  At admission he provided a 
long history of cocaine and cannabis abuse and dependence.  
The October 2000 progress notes include the veteran's 
admission of having used drugs while in the military, and 
reported he had used heroin from about the age of 18 1/2 until 
age 20, as well as snorting cocaine beginning in 1979 and 
smoking crack cocaine in 1989.  Other entries note a history 
of smoking cocaine every other day for 20 years or since the 
age of 35, and a history of multisexual partners.  

In April 2001 the veteran first applied for VA benefits based 
on hepatitis C.  On his application form he indicated that he 
and his spouse had separated due to his drug use.  

In a June 2001 letter the RO set out the following risk 
factors recognized by the medical community for hepatitis C 
infections:  organ transplant before 1992; transfusions of 
blood or blood products before 1992; hemodialysis; accidental 
exposure to blood by health care workers (to include combat 
medic or corpsman); intravenous drug use or intranasal 
cocaine use; high risk sexual activity; and, other direct 
percutaneous (through the skin) exposure to blood such as by 
tattooing, body piercing, acupuncture with non-sterile 
needles, and shared toothbrushes and razors.

VA outpatient records dated in September 2002 include note of 
the veteran's continued drug use, to include the recent use 
of cocaine and heroin.  Other entries reflect that the 
veteran alternately admitted to or denied the use of 
marijuana and/or heroin.  

In a statement submitted in April 2003 the veteran asserted 
he had contracted hepatitis C while in the Army.  He argued 
that although VA cited to misconduct relevant to his in-
service behavior he had been a young man.  In his May 2003 
Form 9 the veteran continued to assert that his drug use was 
due to depression, homesickness and having been stationed in 
a foreign land.

One VA medical professional has addressed the etiology of the 
veteran's diagnosed hepatitis C.  During a VA infectious 
disease examination conducted in October 2003, the veteran 
reported that he had no tattoos and had never had a sexually 
transmitted disease or blood transfusion.  He admitted to 
having snorted cocaine and having used heroin in service in 
1974 and 1975, as well as having had had multiple sex 
partners.  The VA examiner indicated that, based on 
laboratory results, the veteran had hepatitis C.  The 
examiner then opined that the veteran most likely acquired 
this disease from intravenous heroin use and/or intranasal 
cocaine use.  The indicated that it was also "possible, but 
less likely," that the veteran acquired the disease by 
sexual transmission.      
During his hearing held in July 2004 before the undersigned, 
the veteran indicated that he was seeking service connection 
for hepatitis C on the basis that he contracted the disease 
in service.  He contended that he was not diagnosed with 
hepatitis C in service because, at the time he served and in 
the early years following his discharge, there was no test 
for hepatitis C available.  He admitted to risk factors for 
hepatitis C exposure to include drugs and unprotected sex, 
and also indicated that he was around different types of 
blood while stationed in Okinawa, Japan.  He denied any 
surgical procedures that could have put him at risk.  He 
reported that he had been afraid and in a new situation and 
started to engage in certain activities just to be part of 
the group.  He indicated that he had been young and had not 
understood how his actions were negative.

After reviewing the evidence of record, the Board concludes 
that the clear preponderance of the evidence is against 
entitlement to service connection for hepatitis C.  The 
clearly documented risk activity for hepatitis C exposure in 
the veteran's case is his repeated in-service intravenous 
drug use as well as his continued post-service drug use, to 
include intranasal cocaine use.  

As set out above, a competent medical professional has opined 
that the most likely source of hepatitis C infection is the 
veteran's drug use and there is no competent evidence 
dissociating hepatitis C therefrom.  The VA examiner's 
assessment of in-service intravenous drug use is consistent 
with the documented in-service findings of needle marks on 
the veteran's arms.  Although no heroin was noted on in-
service urine testing, such testing was repeatedly positive 
for unprescribed morphine, the use of which constitutes 
misconduct.  The VA examination conclusion is also consistent 
with the lack of credible and objective evidence of risk 
factors such as tattoos, transfusions, etc.  The Board 
acknowledges the VA examiner's comment that sexual 
transmission was a possibility for the veteran's hepatitis C, 
but finds such suggestion outweighed by the examiner's 
overall conclusion and the remaining evidence of record.  
First, the Board finds the veteran to lack credibility with 
respect to his alternate reporting of risk factors other than 
drug use.  Notably, in connection with post-service medical 
treatment the veteran repeatedly acknowledged some type of 
drug use since service, without reporting other risk factors 
for hepatitis C exposure during active service.  Only in 
connection with his appeal before the Board did the veteran 
assert exposure to blood products or sexual activity as a 
possible cause of hepatitis C.  He has also been inconsistent 
when reporting  of the type and frequency of drug use and the 
means of use prior, during and subsequent to service so as to 
present an unclear picture of his drug use history.  In any 
event, the Board emphasizes that, based on consideration of 
the veteran's history, the VA examiner, a competent medical 
professional, concluded that sexual transmission was less 
likely than transmission of hepatitis C via the veteran's 
chronic drug use.  The Board finds such opinion to be 
credible, competent and, as set out above, consistent with 
the remaining medical and service evidence of record.  
Hepatitis C has not otherwise been attributed to be at least 
as likely due to other credible or verified in-service 
exposure.

The veteran has submitted no evidence, other than his own 
assertions, refuting the aforementioned medical evidence or 
establishing that his hepatitis C is at least as likely as 
not related to an incident that occurred in service, which is 
not due to misconduct, and which is substantiated by the 
record.  In that regard the Board notes that the veteran's 
account of having been depressed, fearful or young during 
service does not forgive his illegal use of drugs during 
service so as to render such actions other than misconduct.  
In any case, given the veteran's lack of medical training, 
his assertions, alone, may not be considered competent 
evidence of a nexus between a current disability and an 
incident that occurred during active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  

In light of the foregoing, the Board finds that the evidence 
is not in relative equipoise.  Rather, the preponderance of 
the evidence is against the claim, with the only competent 
medical opinion of record attributing hepatitis C to illegal 
drug use.  As such, service connection is not warranted.




ORDER

Service connection for hepatitis C is denied. 



	                        
____________________________________________
	J. M. DALEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



